        Case 3:20-cv-00408-PSH Document 18 Filed 09/07/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


KARA MAXWELL                                                             PLAINTIFF


VS.                        CASE NO. 3:20CV00408 PSH


KILOLO KIJAKAZI,
ACTING COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION                                                DEFENDANT



                                       ORDER

      Plaintiff Kara Maxwell’s unopposed motion for additional time (docket

entry no. 17) in which to file her brief is granted, and she is directed to submit her

brief on or before October 7, 2021.

      IT IS SO ORDERED this 7th day of September, 2021.



                                 ____________________________________
                                 UNITED STATES MAGISTRATE JUDGE
